Title: To James Madison from James Tilton, 17 January 1802
From: Tilton, James
To: Madison, James


Sir,
Wilmington (Delaware) 17 Jany. 1802.
You have probably heard of the disturbed condition of Delaware, on account of the governor elect. The republican representatives, at this time engaged in the discussion of the governor’s election, have deemed it interesting to their cause, that a true state of the case should be well understood, at the seat of the federal government. They have therefore ordered some extracts of their proceedings to be printed, at this place (having no press at Dover) and that no time may be lost, have requested me to enclose you copies thereof. Without commenting on these transactions, I will only add, that although from the face of them, it would seem as if this litigation was ended, yet we have abundant reason to apprehend, that some desperate effort will be made, to displace Col: Hall & usurp the government. With great respect, I have the honor to be Sir, Your most obt. Servt.
James Tilton
 

   RC (DLC). Docketed by JM.


   No copy of the printed extracts has been found.


   A Wilmington physician and prominent Republican, James Tilton had served in the Continental Congress from 1783 to 1785 and was commissioner of loans in Delaware from 1785 to 1801 (Munroe, Federalist Delaware, pp. 177–78, 213).

